Exhibit 10.4

Execution Version

ESCROW AGREEMENT

ESCROW AGREEMENT (the “Escrow Agreement”), dated as of February 6, 2012, among
Mindspeed Technologies, Inc., a Delaware corporation (“Parent”), Platinum
Acquisition (UK) Limited, a private company limited by shares registered in
England and Wales and a wholly-owned subsidiary of Parent (“UK Acquiror”),
Shareholder Representative Services LLC, a Colorado limited liability company
(“Representative”), solely in its capacity as representative(s) of the former
shareholders of picoChip Inc., a Delaware corporation (“Company”), and
Computershare Trust Company, N.A. (the “Escrow Agent”). Terms not otherwise
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).

WHEREAS, Platinum Acquisition Corporation, a Delaware corporation and a
wholly-owned subsidiary of UK Acquiror (“Merger Sub”), the Parent, UK Acquiror,
Company and Representative have entered into an Agreement and Plan of Merger,
dated as of January 5, 2012 (as may be modified or amended from time to time,
the “Merger Agreement”), whereby Merger Sub will merge with and into Company and
each share of the currently outstanding capital stock of Company will be
converted into the right to receive Merger Consideration in accordance with the
Merger Agreement; and

WHEREAS, pursuant to the Merger Agreement, UK Acquiror will transfer immediately
available funds (A) promptly following the Effective Date in the cash amount
equal to $10,000,000 (the “Initial Primary Escrow Funds”) and (B) if and when
the UK Tax Credit Amount has been received by the UK Subsidiary, the UK Tax
Credit Amount (the “UK Tax Credit Escrow Funds” and together with the Initial
Primary Escrow Funds, the “Primary Funds”), in each case, to the Escrow Agent,
and the Escrow Agent shall deposit the Primary Funds in an escrow account (the
“Primary Escrow Account”) and (C) promptly following the Effective Date in the
cash amount equal to the Secondary Escrow Amount (as defined in the Merger
Agreement and the amount of which will be advised to the Escrow Agent in writing
(with a copy to the Representative) prior to the Effective Time by Parent and
the Company) (the “Secondary Funds” and together with the Primary Funds, the
“Funds”) to the Escrow Agent, and the Escrow Agent shall deposit the Secondary
Funds in a separate escrow account (the “Secondary Escrow Account” and together
with the Primary Escrow Account”, the “Escrow Accounts”), in each case, to be
established in accordance with this Escrow Agreement;

WHEREAS, the former stockholders of Company entitled to receive Merger
Consideration in accordance with the Merger Agreement (the “Stockholders”) have
each executed a Letter of Transmittal in accordance with their surrender of
shares in Company in exchange for Merger Consideration, have agreed in the
Letter of Transmittal to be bound by the terms of this Escrow Agreement and have
granted authority to the Representative to act on their behalf for all purposes
relevant to this Escrow Agreement; and

WHEREAS, Parent, UK Acquiror and Representative desire to appoint Computershare
Trust Company, N.A. to act as Escrow Agent for the Funds and any other funds
deposited or held in the Escrow Accounts from time to time in accordance with
this Escrow Agreement, including without limitation interest, income or earnings
thereon (collectively the “Escrowed Property”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

Section 1. Appointment of the Escrow Agent.

The Escrow Agent is hereby appointed, and hereby agrees, to act as the Escrow
Agent hereunder upon the express terms set forth herein (and no implied terms),
and to accept the Primary Funds and the Secondary Funds, deposit each of the
Primary Funds and the Secondary Funds into the Primary Escrow Account and the
Secondary Escrow Account, respectively, as directed, and otherwise perform the
duties of the Escrow Agent expressly set forth in this Escrow Agreement. The
Escrow Agent shall hold and safeguard the Funds and any other Escrowed Property
deposited or held from time to time in the Escrow Accounts during the term of
this Escrow Agreement.

Section 2. Section 2. Receipt of Property.

(a) Promptly after the Effective Time, UK Acquiror will deliver the Initial
Primary Escrow Funds and the Secondary Funds to the Escrow Agent and the Escrow
Agent shall deposit such Funds in the Primary Escrow Account and the Secondary
Escrow Account, respectively, as directed. Furthermore, promptly after the time,
if ever, that UK Subsidiary receives the UK Tax Credit, UK Acquiror will deliver
the UK Tax Credit Escrow Funds to the Escrow Agent and the Escrow Agent shall
deposit such Funds in the Primary Escrow Account. Following the Escrow Agent’s
receipt of each such Funds, the Escrow Agent will acknowledge receipt thereof by
written notice to Parent and Representative (which written notice may be in the
form of an e-mail to Parent’s legal counsel and to Representative).

(b) The Escrow Agent is hereby authorized and directed to deposit and hold the
Funds and any other funds or cash in the Escrow Accounts in separate overnight
deposit accounts at The Bank of New York Mellon (“BNY Mellon Overnight Deposit
Account”) and will pay interest on the average daily balance of each Escrow
Account at the then-current rate payable on a BNY Mellon Overnight Deposit
Account. All income and earnings from the investment of the Escrowed Property
held in each Escrow Account shall be credited to, and become a part of, the
respective Escrow Account’s Escrowed Property, and any losses on any such
investments shall be debited from such Escrow Account. The Escrow Agent shall
have no duty, responsibility or obligation to invest any funds or cash held in
the Escrow Accounts other than in accordance with this Section 2(b). The Escrow
Agent shall have no liability or any responsibility for any investment losses,
including without limitation any market loss on any investment liquidated
(whether at or prior to maturity) in order to make a payment required under this
Escrow Agreement, other than in the case of the Escrow Agent’s gross negligence,
bad faith or willful misconduct (each as determined by a final judgment of a
court of competent jurisdiction). The Escrow Agent may, in making or disposing
of any investment permitted by this Escrow Agreement, deal with itself, in its
individual capacity, or any of its affiliates, whether or not it or such
affiliate is acting as a subagent of the Escrow Agent or for any third person or
dealing as principal for its own account.

Section 3. Disbursements from Escrow Accounts. The Escrow Agent shall disburse
the Funds from the Escrow Accounts at any time and from time to time, (a) upon
receipt of, and

 

- 2 -



--------------------------------------------------------------------------------

in accordance with, a written direction executed by the respective Appropriate
Officers of Parent and Representative instructing the Escrow Agent how to
disburse the Escrowed Property from either the Primary Escrow Account or the
Secondary Escrow Account, or any part of either (including without limitation
income or earnings thereon), and specifically setting forth the exact amount of
cash to be disbursed and the identity of the person or entity to which a
disbursement is to be made, in form and substance reasonably satisfactory to the
Escrow Agent (a “Joint Written Direction”), or (b) in accordance with
Section 4(c)(i) or (ii) hereof, or (c) as directed by a court of competent
jurisdiction by a judgment, order or award (an “Escrow Indemnity Order”). A
Joint Written Direction shall contain wiring instructions or an address to which
a check shall be sent. For purposes of this Escrow Agreement, the term
“Appropriate Officers” means those officers of Parent and Representative,
respectively, set forth on the respective incumbency certificate(s) of each such
party in the form attached hereto as Exhibit A delivered to the Escrow Agent
simultaneously with the execution and delivery of this Escrow Agreement, as the
same may be amended in a written notice from an officer of the Representative or
Parent, as the case may be, to the Escrow Agent from time to time. Pursuant to
Section 8.6(d) of the Merger Agreement, the Representative shall be entitled to
deliver to the Escrow Agent any remaining portion of the Stockholder
Representative Escrow Amount, and concurrently with such delivery, the
Representative and Parent shall deliver to the Escrow Agent a Joint Written
Direction directing the Escrow Agent to release such remaining portion of the
Stockholder Representative Escrow Amount to the Consideration Recipients and the
UK Acquiror or its designee, and as soon as reasonably practicable (but in any
event within three (3) Business Days) after the receipt by the Escrow Agent of
such Joint Written Direction, the Escrow Agent shall release such remaining
portion of the Stockholder Representative Escrow Amount in accordance with such
Joint Written Direction.

Section 4. Escrowed Property. Except as otherwise set forth herein, the Escrow
Agent shall hold, release, deliver and otherwise deal with the Escrowed Property
as follows:

(a) Claim Notices. If on or before the last day of the Escrow Period, an
Indemnified Party asserts a claim against the Escrowed Property pursuant to the
Merger Agreement, Parent shall deliver to the Representative and the Escrow
Agent written notice thereof (a “Claim Notice”), which Claim Notice shall
include (i) the basis of such claim, including, without limitation, reference to
the specific warranty, representation or covenant of the Merger Agreement
alleged to have been breached, and the applicable Escrow Account(s) to which
such Claim Notice relates in accordance with the terms of the Merger Agreement;
(ii) if then determinable by the applicable Indemnified Party, a reasonable
estimate of the amount of such Losses related to the claim (or if, in such
Indemnified Party’s good faith opinion, no such reasonable estimate can be then
made, the reasonably expected potential Losses that, in such Indemnified Party’s
good faith opinion, might be sustained in connection with such claim) (the
“Claimed Amount”), and (iii) specifying in reasonable detail (based upon the
information then possessed by Parent) the individual items of such Losses
included in the amount so stated and the nature of the claim to which such
Losses are related.

(b) Objection Notices. Within thirty (30) calendar days after receipt of a Claim
Notice, the Representative may deliver a written notice of objection (an
“Objection Notice”) to Parent and Escrow Agent setting forth all or the portion
of the applicable Claimed

 

- 3 -



--------------------------------------------------------------------------------

Amount to which the Representative objects (a “Disputed Amount”) together with a
reasonable level of detail of the basis of such objection, and any portion of
the applicable Claimed Amount not so objected to (an “Undisputed Amount”). If
the Representative does not deliver an Objection Notice within such thirty
(30) calendar day period, then all of the applicable Claimed Amount shall be
deemed an “Undisputed Amount.”

(c) Satisfaction of Claims.

(i) Undisputed Amounts. Within three (3) Business Days from the date that the
Escrow Agent receives an Objection Notice pursuant to Section 4(b) above (or
written notice from the Parent that no such Objection Notice has been
delivered), the Escrow Agent shall promptly release and deliver to UK Acquiror,
or its designee, from the Escrow Account(s) to which such Claim Notice applies
an amount of the Escrowed Property equal to any such Undisputed Amount, plus the
amount of any income earned on such Undisputed Amount since the delivery of the
Funds to the Escrow Agent.

(ii) Disputed Amounts. Any Disputed Amount shall remain with the Escrow Agent in
the applicable Escrow Account(s) to which the applicable Disputed Amount relates
until such time as (1) the Escrow Agent receives a written notice signed by both
Parent and the Representative (an “Escrow Indemnity Joint Notice”) directing the
Escrow Agent to release and deliver such Disputed Amount as specified in such
Escrow Indemnity Joint Notice or (2) the Escrow Agent is directed by an Escrow
Indemnity Order to release and deliver such Disputed Amount as specified in such
Escrow Indemnity Order. Except in the case of Escrow Agent’s gross negligence,
bad faith or willful misconduct (each as determined by a final judgment of a
court of competent jurisdiction), the Escrow Agent shall be fully authorized and
entitled to rely and comply with any such Escrow Indemnity Order and to obey
such Escrow Indemnity Order in any manner it deems appropriate, and shall be
fully protected from doing so and shall not be liable to any party hereto or to
any other person or entity by reason of such compliance, even if such judgment,
order or award is subsequently reversed, annulled, set aside, amended, modified,
vacated or otherwise determined to be invalid or without legal force or effect.
The Escrow Agent shall promptly thereafter release and deliver such Disputed
Amount (including any income on such Disputed Amount earned since the delivery
of the Funds to the Escrow Agent), from the applicable Escrow Account(s) in
accordance with such Escrow Indemnity Joint Notice or Escrow Indemnity Order.

(d) Release of Escrowed Property in the Primary Escrow Account. Upon the
expiration of the Escrow Period (and in any event within three (3) Business Days
after such expiration), the Representative and Parent shall deliver to the
Escrow Agent a Joint Written Direction stating that the Escrow Period has ended
and directing the Escrow Agent to release the remainder of the Escrowed Property
in the Primary Escrow Account, and as soon as reasonably practicable (but in any
event within three (3) Business Days) after the receipt by the Escrow Agent of
such Joint Written Direction, the Escrow Agent shall release such Escrowed
Property in

 

- 4 -



--------------------------------------------------------------------------------

accordance with such Joint Written Direction. The Representative and Parent
shall, in such Joint Written Direction, direct the Escrow Agent to release to
the Consideration Recipients and the UK Acquiror the remainder of the Escrowed
Property in the Primary Escrow Account, minus the sum of (i) in the event that
the UK Tax Credit Audit Period has not expired, the UK Tax Credit Amount (or if
the amount that remains in the Primary Escrow Account after distributions of
Claimed Amounts in accordance with the terms of Article VIII of the Merger
Agreement and this Escrow Agreement is less than the UK Tax Credit Amount, such
lesser amount) and (ii) the total maximum amount of all unresolved, unsatisfied
or disputed Claimed Amounts that were specified in a Claim Notice delivered to
the Escrow Agent and the Representative before the expiration of the Escrow
Period. Upon the final resolution of any Claimed Amount (and in any event within
three (3) Business Days after such final resolution), the Representative and
Parent shall deliver to the Escrow Agent a Joint Written Direction, and as soon
as reasonably practicable (but in any event within three (3) Business Days) of
the Escrow Agent’s receipt of such Joint Written Direction, the Escrow Agent
shall release the Escrowed Property in the Primary Escrow Account in accordance
with such Joint Written Direction. The Representative and Parent shall, in such
Joint Written Direction, direct the Escrow Agent to release to the Consideration
Recipients and the UK Acquiror or its designee an amount of the remaining
Escrowed Property in the Primary Escrow Account, if any, not required to satisfy
the total maximum amount of any unresolved, unsatisfied or disputed Claimed
Amounts; provided, however, that the Representative and Parent shall ensure that
until the expiration of the UK Tax Credit Audit Period, in no event shall the
remaining Escrowed Property in the Primary Escrow Account following any
distribution of Escrowed Property in the Primary Escrow Account pursuant to this
sentence be less than the sum of (i) the UK Tax Credit Amount (or if the amount
that remains in the Primary Escrow Account after distributions of Claimed
Amounts in accordance with the terms of Article VIII of the Merger Agreement and
this Escrow Agreement is less than the UK Tax Credit Amount, such lesser amount)
and (ii) the total maximum amount of unresolved, unsatisfied or disputed Claimed
Amounts. Upon the expiration of the UK Tax Credit Audit Period (and in any event
within three (3) Business Days after such expiration), the Representative and
Parent shall deliver to the Escrow Agent a Joint Written Direction, and as soon
as reasonably practicable (but in any event within three (3) Business Days) of
the Escrow Agent’s receipt of such Joint Written Direction, the Escrow Agent
shall release the Escrowed Property in the Primary Escrow Account in accordance
with such Joint Written Direction. The Representative and Parent shall, in such
Joint Written Direction, direct the Escrow Agent to release from the Primary
Escrow Account to the Consideration Recipients and the UK Acquiror or its
designee an amount of Escrowed Property equal to the UK Tax Credit Amount, less
the sum of (i) any amount of the UK Tax Credit Amount for which HM Revenue &
Customs finally determines that UK Subsidiary is not so legally entitled to
receive or retain, (ii) the UK Tax Credit Losses (if any) and (iii) the total
maximum amount of any unresolved, unsatisfied or disputed Claimed Amounts
(including any pending claims by any Governmental Entity with respect to the UK
Tax Credit).

(e) Release of Escrowed Property in the Secondary Escrow Account. Upon the
expiration of the Escrow Period (and in any event within three (3) Business Days
after such expiration), the Representative and Parent shall deliver to the
Escrow Agent a Joint Written Direction stating that the Escrow Period has ended
and directing the Escrow Agent to release the remainder of the Escrowed Property
in the Secondary Escrow Account, and as soon as

 

- 5 -



--------------------------------------------------------------------------------

reasonably practicable (but in any event within three (3) Business Days) after
the receipt by the Escrow Agent of such Joint Written Direction, the Escrow
Agent shall release such Escrowed Property in accordance with such Joint Written
Direction. The Representative and Parent shall, in such Joint Written Direction,
direct the Escrow Agent to release to the Consideration Recipients and the UK
Acquiror the remainder of the Escrowed Property in the Secondary Escrow Account,
less the total maximum amount of all unresolved, unsatisfied or disputed Claimed
Amounts against the Escrow Property in the Secondary Escrow Account that were
specified in a Claim Notice delivered to the Escrow Agent and the Representative
before the expiration of the Escrow Period. Upon the final resolution of any
Claimed Amount (and in any event within three (3) Business Days after such final
resolution), the Representative and Parent shall deliver to the Escrow Agent a
Joint Written Direction, and as soon as reasonably practicable (but in any event
within three (3) Business Days) of the Escrow Agent’s receipt of such Joint
Written Direction, the Escrow Agent shall release the Escrowed Property in the
Secondary Escrow Account in accordance with such Joint Written Direction. The
Representative and Parent shall, in such Joint Written Direction, direct the
Escrow Agent to release to the Consideration Recipients and the UK Acquiror or
its designee an amount of the remaining Escrowed Property in the Secondary
Escrow Account, if any, not required to satisfy the total maximum amount of any
unresolved, unsatisfied or disputed Claimed Amounts.

(f) The Escrow Agent shall make distributions under this Escrow Agreement to the
Consideration Recipients and the UK Acquiror (i) pursuant to a Joint Written
Direction, which shall identify the amount of Escrowed Property and the source
of the Escrow Funds from the applicable Escrow Account to be released to each
Consideration Recipient and the Company, such amounts to be calculated by the
Representative and Parent pursuant to Section 2.6(f) of the Merger Agreement
(with reference to the definition of Net Released Escrow Amount), and (ii) in
the same form and in accordance with the same wiring instructions or delivery
addresses, as applicable, as previous distributions were made to each such
Consideration Recipient and the Company at Closing by the Exchange Agent, except
as otherwise indicated in any written notice delivered to the Escrow Agent by
the Representative that reflects any assignments or other changes to such
information. The Escrow Agent may rely upon the written payment instructions and
all tax forms used and collected by the Exchange Agent in connection with
Closing payments (including any copies obtained from the Exchange Agent, Company
or Parent).

(g) The parties hereto (other than the Escrow Agent) acknowledge and agree that
the release of Escrowed Property to the Company under Section 4(d) or
Section 4(e) (other than any Undisputed Amounts or Disputed Amounts that are
finally determined to be released to the UK Acquiror or its designee) shall be
used by the UK Acquiror or its designee solely to satisfy its or its affiliate’s
obligations in connection with the Management Transaction Bonus Plan and the
Barclays Letter.

(h) The Escrow Agent shall not be responsible for or have any duty to make any
calculations under this Escrow Agreement, or to determine when any calculation
required under the provisions of this Escrow Agreement should be made, how it
should be made or what it should be, or to confirm or verify any such
calculation. Notwithstanding anything herein to the contrary, the Escrow Agent
shall have no duty or obligation to confirm or verify the accuracy or
sufficiency of any amounts set forth in any written notice or instruction
delivered pursuant to this

 

- 6 -



--------------------------------------------------------------------------------

Escrow Agreement. The parties acknowledge that the Escrow Agent does not have
any interest in the assets held by it pursuant to this Escrow Agreement, and is
serving only as escrow holder hereunder.

Section 5. The Escrow Agent.

The Escrow Agent (including, when applicable, its officers, directors,
employees, shareholders, managers, directors, attorneys, accountants and
agents):

(a) shall act hereunder as an escrow agent only and shall not be responsible or
liable in any manner whatsoever for the accuracy, completeness, authenticity,
sufficiency, collection, correctness, genuineness or validity of any revenues,
cash, payments, securities, property, funds, investments, income, earnings,
checks or other amounts deposited with or held by it or for the identity,
authority or rights of any person or entity executing and delivering or
purporting to execute or deliver any thereof to the Escrow Agent, except in
cases of the Escrow Agent’s gross negligence, bad faith or willful misconduct
(each as determined by a final judgment of a court of competent jurisdiction);

(b) shall be fully protected, except in the case of Escrow Agent’s gross
negligence, bad faith or willful misconduct (each as determined by a final
judgment of a court of competent jurisdiction), in acting upon any written
notice, instruction, direction, request or other communication, paper or
document which the Escrow Agent believes to be genuine, and shall have no duty
to inquire into or investigate the validity, accuracy or content of any thereof;

(c) notwithstanding anything to the contrary contained herein, shall not be
liable for any error of judgment or for any action taken, suffered or omitted to
be taken except in the case of its own gross negligence, bad faith or willful
misconduct, each as determined by a final judgment of a court of competent
jurisdiction. Except in the case of its own gross negligence, bad faith or
willful misconduct (each as determined by a final judgment of a court of
competent jurisdiction), in no event shall the Escrow Agent be, directly or
indirectly, liable for acting in accordance with a notice, instruction,
direction, request or other communication, paper or document from Parent or
Representative. In no event shall the Escrow Agent be, directly or indirectly,
liable or responsible for special, punitive, indirect, consequential or
incidental loss or damages of any kind whatsoever to any person or entity
(including without limitation lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage. Any liability of the Escrow
Agent under this Escrow Agreement will be limited to the total amount of fees
paid to the Escrow Agent;

(d) may consult with and obtain advice from counsel (who may be counsel to a
party hereto or an employee of the Escrow Agent) and shall be fully protected in
taking, suffering or omitting to take any action in reliance on said advice,
except in the case of the Escrow Agent’s gross negligence, bad faith or willful
misconduct (each as determined by a final judgment of a court of competent
jurisdiction);

(e) shall have no duties, responsibilities or obligations as the Escrow Agent
except those which are expressly set forth herein, and in any modification or
amendment hereof to which the Escrow Agent has consented in writing, and no
duties, responsibilities or

 

- 7 -



--------------------------------------------------------------------------------

obligations shall be implied or inferred. Without limiting the foregoing, the
Escrow Agent shall not be subject to, nor be required to comply with, or
determine if any person or entity has complied with, the Merger Agreement or any
other agreement between or among the parties hereto, even though reference
thereto may be made in this Escrow Agreement, or to comply with any notice,
instruction, direction, request or other communication, paper or document other
than as expressly set forth in this Escrow Agreement;

(f) may execute or perform any duty, responsibility or obligation hereunder
either directly or through agents, attorneys, accountants or other experts;

(g) may engage or be interested in any financial or other transaction with
Representative or any party hereto or affiliate thereof, and may act on, or as
depositary, trustee or agent for, any committee or body of holders of
obligations of such party or affiliate, as freely as if it were not the Escrow
Agent hereunder;

(h) shall not be obligated to expend or risk its own funds or to take any action
which it believes would expose it to expense or liability or to a risk of
incurring expense or liability, unless it has been furnished with assurances of
repayment or indemnity satisfactory to it;

(i) shall not take instructions or directions except those given in accordance
with this Escrow Agreement;

(j) shall be entitled to rely upon any order, judgment, certification, demand,
notice, instrument or other writing delivered to it hereunder without being
required to determine the authenticity or the correctness of any fact stated
therein or the propriety or validity of the service thereof, and shall be fully
protected in reasonably acting or reasonably refraining from acting in reliance
upon any written notice, instrument, direction, request, statement,
communication, paper, document or signature reasonably believed by it to be
genuine and may assume that the person purporting to give receipt or advice or
make any statement or execute any document in connection with the provisions
hereof has been duly authorized to do so, and shall have no duty to inquire into
or investigate the validity or accuracy or content of any thereof, and may
conclusively presume that the undersigned representative of any party hereto
which is any entity other than a natural person has full power and authority to
instruct the Escrow Agent on behalf of that party unless written notice to the
contrary is delivered to the Escrow Agent;

(k) shall not be deemed to be a fiduciary to any party hereto or any other
person or entity;

(l) shall not incur any liability for not performing any act, duty, obligation
or responsibility by reason of any occurrence beyond the control of the Escrow
Agent (including without limitation any act or provision of any present or
future law or regulation or governmental authority, any act of God, war, civil
disorder or failure of any means of communication); and

(m) shall not be called upon to advise any person or entity as to any
investments with respect to any security, property or funds held in escrow
hereunder or the dividends, distributions, income, interest or earnings thereon.

 

- 8 -



--------------------------------------------------------------------------------

The provisions of this Section 5 shall survive the termination of this Escrow
Agreement and the resignation, removal or replacement of the Escrow Agent.

Section 6. Miscellaneous.

(a) Fees and Expenses. The Escrow Agent shall be entitled to compensation for
its services as Escrow Agent hereunder in the amounts as set forth on Schedule I
hereto, and to reimbursement for all its reasonable out of pocket costs and
expenses (including without limitation reasonable fees and disbursements of
counsel) in connection with the preparation, negotiation, amendment,
modification, waiver, execution, delivery, performance or enforcement of this
Escrow Agreement. Parent and Representative (solely on behalf of the
Stockholders and in its capacity as the Representative, not in its individual
capacity) hereby agree to be jointly and severally liable for payment of the
Escrow Agent’s fees and expenses hereunder and that each of them, between each
other, shall be responsible for the same proportion of all amounts payable to
the Escrow Agent hereunder as the proportion of the total Escrowed Property
received by each (or in the case of the Representative, received by the
Consideration Recipients and the Company pursuant to Section 4(d) hereof)
hereunder. The obligations contained in this Section 6(a) shall survive the
termination of this Escrow Agreement and the resignation, removal or replacement
of the Escrow Agent.

(b) Indemnification. Parent and Representative (solely on behalf of the
Stockholders and in its capacity as the Representative, not in its individual
capacity) jointly and severally agree to indemnify, defend, protect, save and
keep harmless the Escrow Agent and its affiliates and their respective
successors, assigns, directors, officers, managers, employees, agents,
attorneys, accountants and experts (collectively the “Indemnitees”), from and
against any and all losses, damages, claims, liabilities, penalties, judgments,
settlements, actions, suits, proceedings, litigation, investigations, costs or
expenses, including without limitation reasonable fees and disbursements of
counsel (collectively “Indemnitee Losses”), that may be imposed on, incurred by,
or asserted against any Indemnitee, at any time, and in any way relating to or
arising out of or in connection with, directly or indirectly, the execution,
delivery or performance of this Escrow Agreement, the enforcement of any rights
or remedies under or in connection with this Escrow Agreement, the establishment
of the Escrow Accounts, the acceptance or administration of the Escrowed
Property and any payment, transfer or other application of funds pursuant to
this Escrow Agreement; provided, however, that no Indemnitee shall be entitled
to be so indemnified, defended, protected, saved and kept harmless to the extent
such Indemnitee Loss was caused by its own gross negligence, bad faith or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction. The obligations contained in this Section 6(b) shall survive the
termination of this Escrow Agreement and the resignation, removal or replacement
of the Escrow Agent.

(c) Termination. Except as specifically set forth in Sections 5, 6(a), 6(b) and
6(n) hereof, this Escrow Agreement shall terminate upon the earlier of (i) the
written agreement of the parties hereto or (ii) final distribution and
disbursement of all of the Escrowed Property, including income and earnings
thereon, in accordance with Sections 3 and 4 hereof.

(d) Notices. All notices, instructions, directions, requests or other
communications hereunder shall be in writing and shall be delivered personally,
sent by

 

- 9 -



--------------------------------------------------------------------------------

facsimile transmission (with immediate confirmation of receipt thereafter by
telephone or otherwise), or sent by U.S. registered, certified or express mail,
first class postage prepaid, return receipt requested, or sent by a nationally
recognized overnight courier service, marked for overnight delivery. Any such
notice, instruction, direction, request or communication shall be deemed given
when so delivered personally, or sent by facsimile transmission (provided
confirmation of receipt is received immediately thereafter); or if sent by
express mail or overnight courier, one (1) Business Day after the date of
delivery to a U.S. Post Office or the courier service marked for overnight
delivery; or if so sent by registered or certified mail, seven (7) days after
the date of deposit in the mails; in each case addressed to each party at its
address set forth beneath its signature hereto or to such other address as a
party hereto may specify from time to time by notice to each other party given
as provided herein. For purposes of this Escrow Agreement, the term “Business
Day” means any day other than a Saturday, Sunday or a day on which commercial
banks in the States of California, New York or New Jersey are required or
authorized by law to close.

(e) Benefit of Agreement. This Escrow Agreement and all rights and obligations
hereunder in and to the Escrowed Property and the Escrow Accounts and any and
all written instruments evidencing investments made from the funds held in the
Escrow Accounts shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

(f) Amendment, Modification, Waiver and Consent. No amendment, modification or
waiver of any provision of this Escrow Agreement, nor any consent to any
departure therefrom, by any party hereto shall be valid or effective for any
purpose unless the same shall be in writing and signed by the party to be
charged therewith, and then such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
given. Any notice to, or demand on, any party for any purpose not specifically
required of another hereunder shall not entitle the first party to any other or
further notice or demand in the same, similar or other circumstances unless
specifically required hereunder.

(g) Conflicts and Severability. With respect to the rights, duties, liabilities
and obligations of the Escrow Agent, in the event of any conflict between the
terms and provisions of this Escrow Agreement and those of the Merger Agreement
or any other agreement or understanding, the terms and conditions of this Escrow
Agreement shall control. With respect to the rights, duties and obligations of
the Parent, UK Acquiror and Representative, in the event of any conflict between
the terms and provisions of this Escrow Agreement and those of the Merger
Agreement, the terms and conditions of this Escrow Agreement shall control. If
any provision of this Escrow Agreement is determined to be prohibited or
unenforceable by reason of any applicable law of a jurisdiction, then such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof, and any such prohibition or unenforceability in such jurisdiction shall
not invalidate or render unenforceable such provisions in any other
jurisdiction. Where, however, the conflicting provisions of any such applicable
law may be waived, they are hereby irrevocably waived by the parties hereto to
the fullest extent permitted by law, to the end that this Escrow Agreement shall
be enforced as written; provided, however, that if such excluded provisions
shall effect the rights, immunities, duties or obligations of the Escrow Agent,
the Escrow Agent shall be entitled to resign immediately.

 

- 10 -



--------------------------------------------------------------------------------

(h) No Interest of Third Parties. Except as expressly provided in Section 4(b),
nothing in this Escrow Agreement, whether express or implied, shall be construed
to give to any person or entity other than the parties hereto any legal or
equitable right, remedy, interest or claim under or in respect of this Escrow
Agreement or any funds escrowed hereunder.

(i) Titles and Headings. Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Escrow Agreement.

(j) Applicable Law and Forum. This Escrow Agreement and all amendments,
modifications and waivers thereof shall, in all respects, be governed by and
construed and enforced in accordance with the internal laws (without regard to
principles of conflicts of law) of the State of New York. Each party hereto
hereby irrevocably submits to the personal jurisdiction of the state and federal
courts located within the City and State of New York with respect to any action,
suit or proceeding relating to or arising from this Escrow Agreement. Each party
hereto irrevocably waives (i) any claim or defense based upon improper venue or
inconvenient forum with respect to any action, suit or proceeding brought in any
such court and (ii) the right to trial by jury in any action, suit or proceeding
relating to or arising under this Escrow Agreement. Each party waives personal
service of process and consents to the service of process by the manner set
forth in Section 6(d), in addition to any other method of service of process
permitted by applicable law.

(k) Execution in Counterparts. This Escrow Agreement may be executed in one or
more counterparts and may be delivered via facsimile or PDF transmission, each
of which shall be an original and all of which, taken together, shall be
considered one and the same agreement, and shall become a binding agreement when
one or more counterparts have been signed by each party hereto and delivered to
each other party or such party’s representative.

(l) Resignation or Replacement of the Escrow Agent.

(i) The Escrow Agent may at any time resign by giving not less than thirty
(30) calendar days’ written notice to Parent and Representative, or may be
removed jointly by Parent and Representative by giving not less than thirty
(30) calendar days’ written notice to the Escrow Agent. In the event of any such
resignation or removal, a successor escrow agent, which shall be either (a) an
entity organized under the laws of the United States of America or any state
thereof having (or if a bank or trust company is a member of a bank company, its
bank holding company shall have) a combined capital and surplus of not less than
$50,000,000, or (b) an affiliate of such entity, shall be appointed by Parent on
the terms of this Agreement with the written approval of the Representative,
which approval shall not be unreasonably withheld or delayed. In the event that
a successor escrow agent has not been appointed within 30 days after notice of
the Escrow Agent’s resignation or removal, the Escrow Agent shall have the right
but not the obligation, at the expense of Parent and the Representative, to
petition a

 

- 11 -



--------------------------------------------------------------------------------

court of competent jurisdiction to appoint a bank or other financial institution
experienced in such matters as successor escrow agent. Any such successor escrow
agent shall deliver to Parent and the Representative a written instrument
accepting such appointment, and thereupon it shall succeed to all the rights and
duties of the Escrow Agent hereunder and shall be entitled to receive the assets
held hereunder plus copies of applicable records in the possession of the Escrow
Agent to such successor escrow agent. Upon the appointment of a successor escrow
agent pursuant to this Section 6(l)(i), the successor escrow agent shall be
deemed to be the Escrow Agent for all purposes of this Agreement; and the
previous Escrow Agent shall be released from any and all liability hereunder for
any actions occurring after such replacement.

(ii) Any person or entity into which the Escrow Agent may be merged or converted
or with which it may be consolidated, or any person or entity resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
or any person or entity to which substantially all the stock transfer business
of the Escrow Agent may be transferred, shall automatically be the Escrow Agent
under this Escrow Agreement without further act.

(m) Ambiguity and Disputes.

(i) In the event the Escrow Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Escrow Agent hereunder, the
Escrow Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to Parent,
Representative or any Stockholder or other person or entity for refraining from
taking such action, unless the Escrow Agent receives written instructions signed
by Parent and Representative, or an Escrow Indemnity Order, which eliminate such
ambiguity or uncertainty to the satisfaction of the Escrow Agent,.

(ii) In the event any dispute shall arise between or among (or conflicting
claims are made by) the Parent, Representative and/or any other person or entity
with respect to this Escrow Agreement, the Escrowed Property or the Escrow
Accounts, the Escrow Agent may, in its sole discretion, at its option
(A) initiate an action in interpleader or another appropriate action, suit or
proceeding in a court of competent jurisdiction seeking to resolve such dispute
or claims and/or (B) refrain from complying with any claim, notice, instruction,
direction, request or other communication, paper or document, so long as such
dispute or conflict shall continue, and (in either case) shall be fully
protected and shall not be liable in any way to UK Acquiror, Parent or
Representative or any other person or entity for failure or refusal to comply
with such conflicting claims, notices, instructions, directions, requests,
communications, papers or documents until the Escrow Agent is satisfied, in its
sole discretion, that such conflicting claims, notices, instructions,
directions, requests, communications, papers or documents have been definitively
determined by a final, non-appealable judgment of a court of competent
jurisdiction or settled by agreement between the conflicting parties as
evidenced in a writing satisfactory to the Escrow Agent.

 

- 12 -



--------------------------------------------------------------------------------

(n) Tax Issues. The parties acknowledge that the Escrow Agent does not have any
interest in the Escrowed Property or the Escrow Accounts, but is serving only as
escrow holder hereunder. Without limiting the foregoing, UK Acquiror shall be
responsible for any taxes relating to the Escrowed Property, the Escrow Accounts
and funds on deposit therein and the income and earnings thereon. Any
disbursements of the Escrowed Property or payments from the Escrow Accounts
shall be subject to withholding taxes and regulations then in force under the
United States Internal Revenue Code (the “IRC”). UK Acquiror shall be treated as
the owner of the Escrowed Property for all tax purposes and shall report as
income all interest and other income earned with respect thereto. Following the
reporting of any such income to UK Acquiror, Parent and Representative shall
deliver Joint Written Direction to the Escrow Agent, directing the Escrow Agent
to pay UK Acquiror out of the Escrowed Property, as soon as reasonably
practicable, a distribution equal to 40% of the amount of such net income
reported to UK Acquiror. UK Acquiror, Parent and the Representative will provide
the Escrow Agent with all appropriate forms and other documents for tax
certifications, as requested by the Escrow Agent. The Escrow Agent shall
withhold any taxes it deems appropriate in the absence of proper tax
documentation or as required by law, and shall be fully protected for remitting
such taxes to the appropriate authorities. The Escrow Agent shall have no duty
to prepare or file any information reports (including without limitation IRS
Forms 1099-B) other than such information reports of interest earned on the
escrowed funds as the Escrow Agent is required to prepare and file in the
ordinary course of its business. Parent hereby represents to the Escrow Agent
that (i) there is no sale or transfer of an United States Real Property Interest
as defined under IRC Section 897(c) in the underlying transaction giving rise to
this Agreement; and (ii) such underlying transaction does not constitute an
installment sale requiring tax reporting or withholding of imputed interest or
original issue discount to the IRS or other taxing authority. This Section 6(n)
shall survive the termination of this Escrow Agreement and the resignation,
removal or replacement of the Escrow Agent.

(o) Compliance With Process. Notwithstanding anything in this Escrow Agreement
to the contrary, if at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Agent, the Escrow
Accounts or the Escrowed Property (including without limitation orders of
attachment or garnishment or levies or injunctions), the Escrow Agent is
authorized to comply therewith in any manner it deems appropriate, and shall be
fully protected from doing so even if such order, judgment, decree, writ or
process may be subsequently amended, modified, vacated or otherwise determined
to be invalid or without legal force or effect.

(p) Representations. UK Acquiror, Parent and Representative each represents and
warrants, as to itself, that (i) it has all requisite power and authority to
execute, deliver and perform its obligations under the Merger Agreement and this
Escrow Agreement, (ii) each of the Merger Agreement and this Escrow Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid, binding and enforceable obligations, subject to bankruptcy,
insolvency, reorganization or similar laws of general application affecting the
rights and

 

- 13 -



--------------------------------------------------------------------------------

remedies of creditors, and to general equity principles, and to the laws of
agency and (iii) to its knowledge, the execution, delivery and performance by it
of the Merger Agreement and this Escrow Agreement do not and will not violate or
require consent under any of its organizational documents, any law, statute,
rule, regulation or ordinance or contract, agreement, instrument, indenture or
other undertaking to which it is a party or by which it or its property may be
bound.

(q) Assignment. Neither this Escrow Agreement nor any right or obligation
hereunder may be assigned by either Representative, UK Acquiror or Parent
without the prior written consent of the UK Acquiror and Parent (in the case of
an assignment by Representative) or the Representative (in the case of an
assignment by the UK Acquiror or Parent), as applicable, and Escrow Agent;
provided, however, in the case of an assignment by Parent and UK Acquiror to
their lender under their and/or their Affiliates’ financing documents in which
case no such consent is required; provided, further, that in the event of any
such assignment by Parent and UK Acquiror to their lender, Parent and UK
Acquiror will remain jointly and severally liable for the obligations of Parent
and UK Acquiror hereunder (including but not limited to the fees and expenses
set forth in Section 6(a) hereof and the indemnification obligations set forth
in Section 6(b) hereof). This Escrow Agreement may not be assigned by the Escrow
Agent without the prior written consent of the Parent and Representative;
provided, that (i) consent shall not be required for an assignment by the Escrow
Agent to an affiliate of the Escrow Agent, (ii) consent shall not be required
for an assignment by the Representative to a party appointed as the Stockholder
Representative to replace the Representative pursuant to Section 8.7 of the
Merger Agreement; provided that prior written notice of any such assignment is
delivered to the Escrow Agent and (iii) any reorganization, merger,
consolidation, sale of assets, or other form of business combination involving
the Escrow Agent shall not constitute or be deemed to constitute an assignment
of this Agreement.

(r) Merger Clause. With respect to the rights, duties, obligations and
liabilities of the Escrow Agent, this Escrow Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes any prior oral or written agreements in regard thereto. With respect
to the parties hereto other than the Escrow Agent, except as set forth in the
Merger Agreement, this Escrow Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes any prior oral
or written agreements in regard thereto.

(s) Cumulative Remedies. The rights and remedies of the Escrow Agent set forth
in this Escrow Agreement shall be cumulative, and not exclusive, of any rights
and remedies available to it at law or equity or otherwise.

(t) Customer Identification Program. The parties hereto acknowledge that the
Escrow Agent is subject to the customer identification program (“Customer
Identification Program”) requirements under the USA PATRIOT Act and its
implementing regulations, and that the Escrow Agent must obtain, verify and
record information that allows the Escrow Agent to identify the parties hereto.
Accordingly, prior to accepting an appointment hereunder, the Escrow Agent may
request information from the parties hereto that will help the Escrow Agent to
identify the parties hereto, including without limitation the physical
addresses, tax identification numbers, organizational documents, certificates of
good standing, and licenses to

 

- 14 -



--------------------------------------------------------------------------------

do business of the parties hereto, or any other information that the Escrow
Agent deems necessary. The parties hereto agree that the Escrow Agent cannot
accept an appointment hereunder unless and until the Escrow Agent verifies the
identity of the parties hereto in accordance with the Customer Identification
Program requirements.

[Remainder of Page Intentionally Left Blank]

 

- 15 -



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
day and year first above written.

MINDSPEED TECHNOLOGIES, INC.

By: /s/ Raouf Y. Halim

Name: Raouf Y. Halim

Title: Chief Executive Officer

Taxpayer Identification Number: 01-0616769

Address for Notices:

Mindspeed Technologies, Inc.

4000 MacArthur Blvd., East Tower

Newport Beach, California, 92660

U.S.A.

Attn: Vice President, General Counsel, and Secretary

Telephone No.: 1 949 579 3000

Facsimile No.: 1 949 579 3010

With a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Robert F. Kornegay, Esq.

Facsimile No.: (650) 493-6811



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
day and year first above written.

PLATINUM ACQUISITION (UK) LIMITED

By: /s/ Stephen N. Ananias

Name: Stephen N. Ananias

Title: Director

Taxpayer Identification Number:

Address for Notices:

Mindspeed Technologies, Inc.

4000 MacArthur Blvd., East Tower

Newport Beach, California, 92660

U.S.A.

Attn: Vice President, General Counsel, and Secretary

Telephone No.: 1 949 579 3000

Facsimile No.: 1 949 579 3010

With a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Robert F. Kornegay, Esq.

Facsimile No.: (650) 493-6811



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
day and year first above written.

SHAREHOLDER REPRESENTATIVE SERVICES LLC,

solely in its capacity as the Representative

By: /s/ Mark B. Vogel

Name: Mark B. Vogel

Title: Managing Director

Taxpayer Identification Number: 20-8634381

Address for Notices:

Shareholder Representative Services LLC

601 Montgomery Street, Suite 2020

San Francisco, CA 94111

Attention: Managing Director

Email: deals@shareholderrep.com

Facsimile No.: (415) 962-4147

In all cases, with a copy to (which shall not constitute notice):

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, California 94041

Attention: Richard Dickson

Telephone No.: (650) 335-7679

Facsimile No.: (650) 938-5200



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
day and year first above written.

COMPUTERSHARE TRUST COMPANY, N.A.,

as Escrow Agent

By: /s/ Jaddiel Ramos

Name: Jaddiel Ramos

Title: Vice President

Address for Notices:

Computershare Trust Company, N.A.

480 Washington Boulevard, 29th Floor

Jersey City, NJ 07310

Attention: Jaddiel Ramos

Facsimile: (201) 680-6579

With a copy to:

Computershare Trust Company, N.A.

480 Washington Boulevard, 29th Floor

Jersey City, NJ 07310

Attention: Legal Department

Facsimile: (201) 680-4610



--------------------------------------------------------------------------------

EXHIBIT A

Appropriate Officer Signatories

List of Persons Authorized by the Parent to Originate Written Instructions:

 

Name

  

Title

  

Phone

Number

  

Specimen Signature

Stephen N. Ananias            

   SVP and Chief Financial Officer    949-579-3209    /s/ Stephen N. Ananias

Jim Watkins                        

   VP and Corporate Controller    949-579-3211    /s/ Jim Watkins

 

  

 

  

 

  

 

List of Persons Authorized by the Parent to Receive Call Back Verification:

 

Name

  

Title

   Phone Number

Stephen N. Ananias

   SVP and Chief Financial Officer    949-579-3209

Jim Watkins

   VP and Corporate Controller    949-579-3211

 

  

 

  

 

Representative Phone Number and Specimen Signature:

 

Name

 

Phone Number

 

Specimen Signature

Mark Vogel

 

(415) 373-4020

  /s/ Mark Vogel

Paul Koenig

  (303) 957-2850   /s/ Paul Koenig